DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Shengfeng Chen (Reg#57430) on 1/13/2022.

The application has been amended as follows: 
1. (Currently Amended) An electronic apparatus, comprising a cover glass, a flexible display panel, and a support for supporting the flexible display panel; 
wherein the flexible display panel has a display area and a peripheral area, and an edge groove in the peripheral area defining an edge portion of the flexible display panel, the edge portion being on a side of the edge groove distal to the display area;
wherein the support has a first support groove configured to receive the edge portion of the flexible display panel, a second support groove adjacent to the first support groove, and on a side of the first support groove distal to a central area of the support, and a barrier extending 
the flexible display panel is bent about the edge groove;
wherein an edge portion of the cover glass is inserted into the second support groove.
3. (Cancelled)
Claim 16. (Currently Amended)  A support for supporting a flexible display panel in an electronic apparatus, comprising:
a first support groove;
a second support groove adjacent to the first support groove, and on a side of the first support groove distal to a central area of the support; and
a barrier extending away from bottoms of the first support groove and the second support groove, separating at least a portion of the first support groove and at least a portion of the second support groove;
wherein the first support groove receives an edge portion of a flexible display panel having an edge groove in a peripheral area defining the edge portion, the edge portion being on a side of the edge groove distal to a display area of the flexible display panel;
the second support groove is receives an edge portion of a cover.
Claim 20. (Currently Amended)  A method of fabricating an electronic apparatus, comprising:
forming a flexible display panel having a display area and a peripheral area;
forming a support for supporting the flexible display panel;[[ and]]
 and
providing a cover glass;
wherein forming the flexible display panel comprises forming an edge groove in the peripheral area, the edge groove being formed to define an edge portion of the flexible display panel, the edge portion being on a side of the edge groove distal to the display area;
wherein forming the support comprises forming a first support groove for receiving the edge portion of the flexible display panel, forming a second support groove adjacent to the first support groove, and on a side of the first support groove distal to a central area of the support, and forming a barrier extending away from bottoms of the first support groove and the second support groove, separating at least a portion of the first support groove and at least a portion of the second support groove;
wherein assembling the flexible display panel and the support comprises:
bending the flexible display panel about the edge groove; and
inserting the edge portion of the flexible display panel into the first support groove of the support thereby securing the flexible display panel on the support;
wherein the method further comprises inserting an edge portion of the cover glass into the second support groove.

Reason for Allowance
Claims 1-2, 4-20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
An electronic apparatus, comprising a cover glass, a flexible display panel, and a support for supporting the flexible display panel; 
wherein the flexible display panel has a display area and a peripheral area, and an edge groove in the peripheral area defining an edge portion of the flexible display panel, the edge portion being on a side of the edge groove distal to the display area;
wherein the support has a first support groove configured to receive the edge portion of the flexible display panel, a second support groove adjacent to the first support groove, and on a side of the first support groove distal to a central area of the support, and a barrier extending away from bottoms of the first support groove and the second support groove, separating at least a portion of the first support groove and at least a portion of the second support groove; and
the flexible display panel is bent about the edge groove;
wherein an edge portion of the cover glass is inserted into the second support groove.

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the electronic apparatus comprising a cover glass, a flexible display panel, and a support for supporting the flexible display panel; furthermore the specific arrangement of the support having the first support groove and the second support groove and a barrier extending away from bottoms of the support grooves such that the barrier separating at least a portion of the first support groove and at least a portion of 
The closest prior art of records are provided in the previous office action. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. 

The primary reason for allowance of independent claim 16 the prior art of record, individually or in combination does not teach or fairly suggest:
A support for supporting a flexible display panel in an electronic apparatus, comprising:
a first support groove;
a second support groove adjacent to the first support groove, and on a side of the first support groove distal to a central area of the support; and
a barrier extending away from bottoms of the first support groove and the second support groove, separating at least a portion of the first support groove and at least a portion of the second support groove;
wherein the first support groove receives an edge portion of a flexible display panel having an edge groove in a peripheral area defining the edge portion, the edge portion being on a side of the edge groove distal to a display area of the flexible display panel;
the second support groove is receives an edge portion of a cover.
The primary reasons and closest prior arts of record are same as the ones indicated under claim 1. Thereby, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. 

The primary reason for allowance of independent claim 20 the prior art of record, individually or in combination does not teach or fairly suggest:
A method of fabricating an electronic apparatus, comprising:
forming a flexible display panel having a display area and a peripheral area;
forming a support for supporting the flexible display panel;
assembling the flexible display panel and the support together; and
providing a cover glass;
flexible display panel comprises forming an edge groove in the peripheral area, the edge groove being formed to define an edge portion of the flexible display panel, the edge portion being on a side of the edge groove distal to the display area;
wherein forming the support comprises forming a first support groove for receiving the edge portion of the flexible display panel, forming a second support groove adjacent to the first support groove, and on a side of the first support groove distal to a central area of the support, and forming a barrier extending away from bottoms of the first support groove and the second support groove, separating at least a portion of the first support groove and at least a portion of the second support groove;
wherein assembling the flexible display panel and the support comprises:
bending the flexible display panel about the edge groove; and
inserting the edge portion of the flexible display panel into the first support groove of the support thereby securing the flexible display panel on the support;
wherein the method further comprises inserting an edge portion of the cover glass into the second support groove.
The primary reasons and closest prior arts of record are same as the ones indicated under claim 1. Thereby, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841